     Case 3:19-cv-00534 Document 83 Filed 12/11/20 Page 1 of 5 PageID #: 59




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


ANTONIO MICHAEL SMITH

               Movant,
v.                                                   CIVIL ACTION NO. 3:19-00534
                                                     (Criminal No. 3:13-00145)

UNITED STATES OF AMERICA

               Respondent.


                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Movant Antonio Smith’s Objection to the Proposed Findings

and Recommendation (“PF&R”) issued on September 28, 2020 by Magistrate Judge Omar J.

Aboulhosn. Objection, ECF No. 76; PF&R, ECF No. 74. For the reasons set forth below, the Court

DENIES Movant’s Objection and ADOPTS AND INCORPORATES HEREIN the PF&R.

Consistent with these decisions, the Court DISMISSES Movant’s Motion to Vacate, Set Aside, or

Correct Sentence, ECF No. 67. The Court also DISMISSES Movant’s supplemental motions.

ECF No. 71 and ECF No. 72. Finally, the Court ORDERS this case stricken from its docket.

                             I.      RELEVANT BACKGROUND

       While the factual and procedural history of this case is thoroughly discussed in Magistrate

Judge Aboulhosn’s Proposed Findings and Recommendation (“PF&R”), the Court will undertake

a brief review of the essential elements of its background before proceeding further.

       On March 31, 2014, Movant Smith pled guilty to two counts of a superseding indictment:

(1) Distribution of a Quantity of Heroin in violation of 21 U.S.C. § 841(a)(1) and (2) being a Felon

in Possession of a Firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). (Criminal Action
      Case 3:19-cv-00534 Document 83 Filed 12/11/20 Page 2 of 5 PageID #: 60




No 3:13-00145: Plea Hearing, ECF No. 29; Plea, ECF No. 33.) On July 7, 2014, this Court held a

sentencing hearing. (Criminal Action: ECF No. 40.) At that hearing, the Court calculated

Movant’s Sentencing Guideline Offense Level and in doing so determined that Movant fit the

Guidelines criteria for “career offender” status. The enhancement was based upon two prior

convictions: a robbery conviction in Ohio and an unlawful wounding conviction in West Virginia.

(Criminal Action: PSR, 44). With the career offender designation, Movant’s final offense level

was 31. 1 (Criminal Action: ECF No. 40.) Following this calculation and arguments by the

Movant’s counsel and the Government, the Court sentenced Movant to 144 months of

incarceration and three years of supervised release. (Criminal Action: Judgment, ECF No. 42.)

Movant did not file an appeal of his sentence.

         On June 23, 2016, Movant filed his first motion pursuant to 28 U.S.C. § 2255. (Civil

Action No. 16-5692, ECF No. 49.) In that motion, Movant argued that his career offender

designation was unconstitutional pursuant to Johnson v. United States, 576 U.S. 591 (2015). 2 Id.

Magistrate Judge Aboulhosn authored a PF&R in which he recommended that the Movant’s

motion be denied. (Civil Action No. 16-5692: ECF No. 60.) This Court adopted that PF&R on

November 9, 2017. (Civil Action No. 16-5692: ECF No. 61.)




1
  Magistrate Judge Aboulhosn’s PF&R notes that Movant’s final offense level was 29. (PF&R 2.) The Court’s
Daybook Entry and the Statement of Reasons filed by the Court confirm that the final level was 31. (Criminal Action:
ECF No. 40; SOR, ECF No. 43). This discrepancy does not affect the findings made by Magistrate Judge Aboulhosn
or this Court.
2
  In Johnson v. United States, the Supreme Court found that the residual clause of the Armed Career Criminal Act, 18
U.S.C. § 924(e)(2)(B)(ii), was unconstitutionally void for vagueness. 576 U.S. 591, 606 (2015). In Movant’s first §
2255 motion, he argued that Johnson required the Court to find the residual clause in § 4B1.1(a)(2) of the Sentencing
Guidelines unconstitutional. (Civil Action No. 16-5692: Mot. 4–7, ECF No. 49.) He further argued that his prior
convictions no longer qualified as crimes of violence to support a career offender designation. Id. at 7. In his PF&R on
that motion, Magistrate Judge Aboulhosn concluded that Movant’s arguments failed because “[o]n March 6, 2017, the
United States Supreme Court held that the United States Sentencing Guidelines are not subject to the void for
vagueness challenge under the Fifth Amendment in light of Johnson.” (Civil Action No. 16-5692: PF&R 7, ECF No.
60) (citing Beckles v. United States, 137 S. Ct. 886 (2017)). This Court ultimately adopted that finding. (Civil Action
No. 16-5692: Order, ECF No. 61.)

                                                          -2-
     Case 3:19-cv-00534 Document 83 Filed 12/11/20 Page 3 of 5 PageID #: 61




        On July 22, 2019, Movant filed a second § 2255 motion in which he argues that he is

entitled to relief based on ineffective assistance of counsel and under a recent Fourth Circuit

opinion, United States v. Winbush, 922 F.3d 227 (4th Cir. 2019). (Mot., ECF No. 67.)

        The motion was referred to the Honorable Omar J. Aboulhosn, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge submitted findings of fact

and recommendation. (ECF No. 74.) In his PF&R, Magistrate Judge Aboulhosn found that

Movant’s motion is as “successive proceeding under Section 2255.” Id. at 5–6. Noting that § 2255

requires successive habeas motions to be authorized by a court of appeals, Magistrate Judge

Aboulhosn found that Movant “failed to allege or demonstrate that he has obtained the necessary

authorization from the Fourth Circuit Court of Appeals for his successive Motion.” Id. at 6.

Consequently, Magistrate Judge Aboulhosn recommended that the Court deny Movant’s Motion

to Vacate, Set Aside, or Correct Sentence, pursuant to 28 U.S.C. § 2255. Id. at 7. The Movant then

filed this objection.

                                 II.     LEGAL STANDARD

        Where a party is proceeding pro se, the Court will liberally construe his pleadings and

objections. See Estelle v. Gamble, 429 U.S. 97, 106 (1976). In reviewing objections to a PF&R, the

Court must conduct a de novo review of those portions of the Magistrate Judge’s findings “to

which objection is made.” 28 U.S.C. § 636(b)(1)(C). On the other hand, the Court is not obligated

to conduct a review of factual and legal conclusions to which a party does not object. Thomas v.

Arn, 474 U.S. 140, 150 (1985). Nor is the Court tasked with conducting de novo review of “general

and conclusory” objections; instead, objections must raise specific errors in the PF&R. McPherson

v. Astrue, 605 F. Supp. 2d 744, 749 (S.D.W. Va. 2009) (citing Orpiano v. Johnson, 687 F.2d 44, 47



                                               -3-
      Case 3:19-cv-00534 Document 83 Filed 12/11/20 Page 4 of 5 PageID #: 62




(4th Cir. 1982)) (reasoning that “vague objections to the magistrate judge’s findings prevents the

district court from focusing on disputed issues and thus renders the initial referral to the magistrate

judge useless”). Finally, the Court possesses the wide discretion to “accept, reject, or modify, in

whole or in part, the findings or recommendations” of the Magistrate Judge. 28 U.S.C. §

636(b)(1)(C). With this framework in mind, the Court turns to a consideration of Movant’s

pending objections.

                                                III.     ANALYSIS

          Federal habeas corpus is governed by the Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”). Banister v. Davis, 140 S. Ct. 1698, 1703 (2020). AEDPA strictly limits the

ability of federal prisoners to file more than one habeas petition. Id. Specifically, the law provides

that movants filing a second or successive motion must seek authorization from the applicable

court of appeals before the district court may consider the motion. 28 U.S.C. § 2255(h). 3 If a

movant files a second or successive petition in the district court without first seeking authorization

from the court of appeals, the district court must dismiss the petition for lack of jurisdiction. See

United States v. Joy, 585 F. App’x 33, 34 (4th Cir. 2014); Burton v. Stewart, 549 U.S. 147, 157

(2007).

          In his letter-form objection, Movant admits that he “did not go through the proper

[channels] to file [his] 2255 motion,” but reasons that he failed to do so because he is uneducated

3
 Subsection (h) provides:
        A second or successive motion must be certified as provided in section 2244 by a panel of the
        appropriate court of appeals to contain—
        (1) newly discovered evidence that, if proven and viewed in light of the evidence as a whole, would
        be sufficient to establish by clear and convincing evidence that no reasonable factfinder would have
        found the movant guilty of the offense; or
        (2) a new rule of constitutional law, made retroactive to cases on collateral review by the Supreme
        Court, that was previously unavailable.
28 U.S.C. § 2244(b)(3) provides in relevant part:
        (A) Before a second or successive application permitted by this section is filed in the district court,
        the applicant shall move in the appropriate court of appeals for an order authorizing the district court
        to consider the application.

                                                          -4-
      Case 3:19-cv-00534 Document 83 Filed 12/11/20 Page 5 of 5 PageID #: 63




in the law. Objection 1, ECF No. 76. The Court does not deny the complexity of the law and the

difficulties it can pose to pro se individuals. Nevertheless, because the Movant did not seek proper

authorization to file his second § 2255 motion, the Court lacks jurisdiction to decide it on the

merits. 4 See Joy, 585 F. App’x at 34. Accordingly, the Court is required to deny the Defendant’s

Objection and dismiss the Movant’s § 2255 Motion.

                                             IV. CONCLUSION

        For the reasons stated, the Court DENIES Movant’s Objection, ECF No. 76, and

ADOPTS AND INCORPORATES HEREIN the Proposed Findings and Recommendation,

ECF No. 74. The Court further DISMISSES Movant’s pending motions, ECF Nos. 67, 71, and 72.

As a final matter, the Court ORDERS this case stricken from its docket.

        The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, as well as to any unrepresented parties.

                                                     ENTER:            December 11, 2020




                                                      ROBERT C. CHAMBERS
                                                      UNITED STATES DISTRICT JUDGE




4
  The Court notes that Movant’s objections were largely based whether he is entitled to obtain authorization from the
Fourth Circuit Court of Appeals to file a successive petition and whether United States v. Winbush, 922 F.3d 227, is
applicable to his case. Objections 2–5. Because these objections have no bearing on this Court’s ability to hear the
Movant’s petition, the Court does not address them in detail. Nonetheless, the Court agrees with the conclusions
Magistrate Judge Aboulhosn made in footnote 3 of the PF&R.

                                                        -5-
